Name: Council Regulation (EEC) No 37/81 of 1 January 1981 determining certain national aid measures which Greece is authorized to maintain on a transitional basis in the field of agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 3 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 37/81 of 1 January 1981 determining certain national aid measures which Greece is authorized to maintain on a transitional basis in the field of agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, the aid when actual production during a marketing year exceeds the quantity initially decided upon ; Whereas, as agreed within the Conference , an increase of 25 % in some of the aid may be provided for in the frontier regions , as being aid for regional development ; Whereas these aid measures must be abolished not later than 31 December 1985 ; whereas in principle their abolition by means of reductions in five equal stages would seem to be appropriate ; whereas the most suitable date for a reduction to take effect is the beginning of the marketing year , or , as the case may be, the beginning of the production year or of the calendar year ; whereas, however, in the case of tobacco it is appropriate to go by the harvests ; Whereas it is open to Greece to abolish these measures more quickly, and it is essential that it inform the Commission of any action which it takes ; Whereas in accordance with Article 69 (2 ) of the Act of Accession, Greece must ensure that tAe means of production, whether they originate from Greece or from the other Member States, enjoy equal access to the Greek market ; whereas this equal access must include in particular the granting of the same aid in respect of fertilizers, whether originating in Greece or in the other Member States , Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession , and in particular Article 69 thereof, Whereas, in accordance with the Joint Declaration on the procedure for the joint examination of national aid granted by Greece in the field of agriculture during the period prior to accession , annexed to the Treaty of Accession, the national aid measures not covered by Community legislation on the common organization of agricultural markets which Greece is authorized to maintain on a transitional basis and in a degressive manner, and the amounts of such aid, are to be as agreed within the Conference ; Whereas, however, the list of national aid measures must be brought up to date in order to take account in particular of intervening events such as the abolition of certain aid measures , of changes in the way certain aid is granted and of the updating, as the case may be, of amounts of aid ; Whereas if the aid at present granted by Greece to exporters of table grapes , subject to their observance of guaranteed producer prices, were abolished immediately, the result could be a sudden fall in the incomes of the producers concerned ; whereas therefore, and as agreed within the Conference, the production aid for table grapes should be included in the list of aid measures , limited however to a certain quantity , differentiated by main groups of varieties and determined on the basis of average production over the past three years , namely 1978 , 1979 and 1980 ; whereas there should be provision for correcting the amount of HAS ADOPTED THIS REGULATION: Article 1 1 . The national aid measures not covered by Community legislation on the common organization of No L 3/2 Official Journal of the European Communities 1 . 1 . 81 Article 3 Greece shall ensure that the same aid is granted in respect of fertilizers and plant-health products from the other Member States as for the same products of Greek origin. It shall inform the Commission of action taken for this purpose . agricultural markets, which Greece is authorized to maintain on a transitional basis, and the timetable for their abolition, shall be as laid down in the Annex . 2 . The aid granted for the production of table grapes shall be limited to the varieties and quantities laid down in the Annex . When actual production during a marketing year exceeds these quantities , the amount of the aid shall be reduced by a coefficient obtained by dividing the quantity decided upon by the quantity actually produced . 3 . For the Evros , Rodopi , Zanthi , Dodecanese, Samos , Chios and Lesbos regions, and for areas of the Thesprotias , Ioannina , Kastoria , Fiorina , Pella , Kilkis , Serrai and Drama regions situated within a distance of 20 kilometres of the frontiers, aid measures II . 1 , III , VII . 1 , VII .2 , VIII and IX . 1 shall be abolished in accordance with the timetable laid down in the Annex , taking into account an initial level increased by 25 % . Article 4 Detailed rules for the application of this Regulation and in particular of Article 3 thereof shall be adopted according to the procedure provided for in Article 38 of Regulation 136 /66 /EEC or, as the case may be , in the corresponding Articles of other Regulations on the common organization of agricultural markets . Article 2 Article 5 Greece may abolish these aid measures at an earlier date than is stated in the Annex . It shall inform the Commission forthwith of any such action taken . This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER ME1 1 . 1 . 81 Official Journal of the European Communities No L 3/3 ANNEX Rate of abolition Designation of the aid Original amountof the aid Rate of reduction of the aid as a percentage of the original amount Date of effectof reductions other than 31 December 1985 1981 1982 1983 1984 1985 31.12.1985 I. CEREALS 1 . Common wheat Aid to small farmers with holdings not exceeding 50 stremmas 0-50 Dr/kg 25  50   100 Annually on 1 August 2 . Barley Aid to small farmers with holdings not exceeding 50 stremmas 0-30 Dr/kg 25  50 _  100 Annually on 1 August 3 . Maize Aid to producers for initiating joint cultivation 300Ã 0 Dr/stremma 20 40 60 80 100 Annually on 1 August II . FRUIT AND VEGETABLES 1 . Strawberries , asparagus , tomatoes Aid to producers for initiating cultivation of special varieties 3 000 Dr/stremma 20 40 60 80 100 Annually on 1 December 2 . Apricots Aid to producers for apricots for processing 7-50 Dr/kg 20 40 60 80 100 Annually on 1 June 3 . Grapefruit Aid to producers for grapefruit for processing 1-80 Dr/kg 20 40 60 80 100 Annually on 1 December 4 . Table grapes Production aid : ( a ) sultanina ( b ) rosaki 3-10 Dr/kg (') 3-10 Dr/kg ( 2) 20 20 40 40 60 60 «0 80 100 100 Annually on 1 September 5 . Hazelnuts Intervention and sale costs Dr 5 million 20 40 60 80 100 Annually on 1 November ( x )- Up to a maximum of 30 000 tonnes a year . ( 2 ) Up to a maximum of 130 000 tonnes a year . No L 3/4 Official Journal of the European Communities 1 . 1 . 81 Rate of abolition Designation of the aid Original amountof the aid Rate of reduction of the aid as a percentage of the original amount Date of effectof reductions other than 31 December 1985 1981 1982 1983 1984 1985 31.12.1985 III . FLORICULTURE Production aid for purchase of material for multiplication : ( a) domestic material ( for growers) 20 % of actual expenditure 20 40 60 80 100 Annually on 1 November (b ) special imported material ( for production multiplication material ) 20 % of actual expenditure 20 40 60 80 100 Annually on 1 November IV. AROMATIC AND PHARMACEUTICAL PLANTS Intervention and sale costs Dr 10 million 20 40 60 80 100 Annually on I October V. FERTILIZER Aid for supply of fertilizer to producers at less than cost price Standard fertilizers Percentage of ex-distribution centre price 1 . Ammonium sulphate ( 21-0-0 ) 2 . Urea (46-0-0) 454 30-0 3 . Ammonium nitrate ( 34-0-0) 40-3 4 . Potassium sulphate (0-0-50) 34-6 5 . Calcareous ammonium nitrate ( 26-0-0 ) 6 . Superphosphate (0-21-0) 44-9 60-5 7 . Ammonium phosphate ( 16-20-0) 37-9 8 . Ammonium phosphate (20-10-0 ) 9 . Compound ( 8-16-16 ) 10 . Compound ( 11-15-15 ) 11 . Compound ( 12-12-12 ) 12 . Compound ( 8-8-8 ) 13 . Compound (4-8-12 ) 14 . Potassium nitrate ( 13-0-44 ) 414 43-5 38-9 45-1 514 51-1 33-5 &gt; 20 40 60 80 90 100 Annually on 1 January VI . PLANT-HEALTH PRODUCTS Aid for the supply of plant-health products to producers at a price inferior to cost : 1 . Sulphur 2 . Copper sulphate 240 Dr/kg 5-70 Dr/kg 1 . 1 . 81 Official Journal of the European Communities No L 3 /5 Rate of abolition Designation «f the aid Original amountof the aid Rate of reduction of the aid as a percentage of the original amount Date of effectof reductions other than 31 December 1985 1981 1982 1983 1984 1985 31 . 12. 1985 Vil . BEEF AND VEAL 1 . Aid to producers for purchase of bulls of improved breeds for natural service 70 % of actual expenditure 20 (') 40(i ) 60 ( ») 80 n Ã OO (') Annually on first Monday in April 2 . Aid to producers for calving 1 800 drachmas per animal 20 40 60 80 100  Annually on first Monday in April VIII . SHEEP AND GOATS Aid to producers for purchase of males for breeding : ( a ) improved breeds of sheep or goats 50 % of actual expenditure 20 (') 40 (') 60 C 1 ) 80 (!) 100 i 1 )  Annually on first Monday in April ( b ) pure-bred sheep, native or foreign 70 % of actual expenditure 2o n 40 n 60 n 80 H 100 (!)  Annually on first Monday in April IX . MILK 1 . Aid to producer groups for pufchase of machinery for milk collection and refrigeration centres 50 % of real expenditure 20 C-) 40 ( 2 ) 60 (-') 80 ( 2) too (-)  Annually on 1 April 2 . Aid to producers for improvement of quality of cowi' milk 4 % of target price I *) 20 ' 40 60 80 100  Annually on 1 April 3 . Aid to producers to make up price of cows' milk sent to small-scale dairies or processing plants : ( a ) winter ( b ) summer 1 00 Dr/kg 0-50 Dr/kg 20 20 40 40 60 60 80 80 100 100  Annually on 1 April 4 . Aid for cost of transporting cows' milk from surplus to deficit areas , for manufacture of cheese or milk powder j 100 % of actual expenditure 20 40 60 80 100  Annually on 1 April ') Of the difference between the original amount and 40 % (maximum rate authorized). 2 ) Of the difference between the original amount and 35 % (maximum rate authorized). 3 ) The basis for calculation will be the target price fixed each year and applicable in Greece . No L 3 /6 1 . 1 . 81Official Journal of the European Communities Rate of abolition Designation of the aid Original amountof the aid Rate of reduction of the aid as a percentage of the original amount Date of effectof reductions other than 31 December 1985 1981 1982 1983 1984 1985 31.12.1985 X. TOBACCO Production aid Varieties Basma Xanthi 50-1 Dr/kg Zichna 50-1 Dr/kg ( a ) Samsun Karterini I 26-6 Dr/kg ( b ) Bashi Bagli [ 19-50 Dr/kg Tsebelia Agrinion  Mavra ( a ) Kabakoulak I 23-0 Dr/kg ( b ) Phi 1 I 19-50 Dr/kg Myrodata Agrinion 30-0 Dr/kg Myrodata Smyrne 27-2 Dr/kg Zichnomyrodata 23-0 Dr/kg Elasson 27-7 Dr/kg Burley E 13-5 Dr/kg 25 50 75 100 Per harvest